DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/537, 739 and 16/046,955, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 2-5, 7-8, 10-13 and 15-20 of this application.
”first matrix” and “second matrix” in claims 2, 3, 4, 10, 11, 12, 18, 19 and 20 have not been sufficiently disclosed in the prior applications.
“conduct the graph theory analysis repeatedly until there are no more devices of the plurality of interconnected devices that are schematically dependent on any device of the plurality of interconnected devices that is unavailable” in claims 5, 13 and 17 has not been sufficiently disclosed in the prior applications.
“motor” in claims 7, 15 has not been sufficiently disclosed in the prior applications.
“generate the schematic relationships indicating the connections among the plurality of interconnected devices using a combination of devices from a plurality of different subsystems, the plurality of different subsystems comprising the chiller system, the air flow system, and the electrical system” in claims 8 and 16 has not been sufficiently disclosed in the prior applications.
Accordingly, claims 2-5, 7-8, 10-13 and 15-20 are not entitled to the benefit of the prior applications.

Specification
In paragraph [0046] of the specification, the phrase “then the node is considered a stranded node” is duplicated, and should be deleted.
In paragraph [0120], the phrase “Eq. 9” should be changed to “Eq. 10”. 
Appropriate corrections are required.

Claim Objections
In claims 8 and 16, the phrase “indicating connections” should be amended to “indicating the connections”.
In claim 17, the phrase “the controller comprising a controller” should be amended to “the control system comprising a controller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites a limitation “the second matrix” which lacks sufficient antecedent basis. Since a second matrix is introduced in claim 18, for continuing examination purpose, claim 19 has been construed as being dependent on claim 18 instead of claim 17.
Claim 20 recites limitations “the first matrix” and “the second matrix” which lack sufficient antecedent bases. Since a first matrix and a second matrix are introduced in claim 18, for continuing examination purpose, claim 20 has been construed as being dependent on claim 19 instead of claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11, 092,352 B2 (hereinafter as “Pat_352”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 8.
	Table has been created below to compare claim of the instant application and claim of the Pat_352.
Instant application 
Pat_352
1. A controller for a plurality of interconnected devices in a system, the controller comprising a processing circuit configured to: 

	
          detect that a first device of the plurality of interconnected devices is unavailable; 
	identify a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices; 
	in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device; and 
	





    operate the reduced subset to transfer one or more resources among the reduced subset via the connections.  

8. A controller for an energy plant, the controller comprising:
a processing circuit comprising a processor and memory storing instructions executed by the processor, the processing circuit configured to:

       determine schematic relationships of a plurality of heat, ventilation, and air conditioning (HVAC) devices of the energy plant based on connections of the plurality of HVAC devices, each HVAC device configured to operate according to a corresponding operating parameter;

       determine a reduced subset of the plurality of HVAC devices based on the schematic relationships;

         identify, from the plurality of HVAC devices, a first HVAC device to be turned off;

     determine a second HVAC device schematically dependent on the first HVAC device;

     exclude the first HVAC device and the second HVAC device from the reduced subset of the plurality of HVAC devices;
predict thermodynamic states of the reduced subset;

     determine a set of operating parameters of the plurality of HVAC devices based on the thermodynamic states; and

    operate the plurality of HVAC devices according to the set of operating parameters.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 8 of Pat_352 teaches all the limitations of claim 1 of the instant application. Since claim 8 of Pat_352 teaches HVAC devices operates together based via their connections, claim 8 inherently also teaches to transfer resources among the HVAC devices.  Although the claims at issue are not identical, claim 8 of Pat_352 teaches a more specific embodiment which anticipates claim 1 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Pat_352. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 9 is anticipated by patent claim 16.
	Table has been created below to compare claim of the instant application and claim of the Pat_352.
Instant application 
Pat_352
9. A method for controlling a plurality of interconnected devices in a system, the method comprising: 
	
detecting that a first device of the plurality of interconnected devices is unavailable; 	

identifying a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices;

in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device; and 
	




operating the reduced subset to transfer one or more resources among the reduced subset via the connections.  
10. A method of operating an energy plant, the method comprising:


generating an incidence matrix indicating schematic relationships of a plurality of heat, ventilation, and air conditioning (HVAC) devices of the energy plant, each set of elements of the incidence matrix in a first direction associated with a corresponding HVAC device, each set of elements of the incidence matrix in a second direction associated with a corresponding node;

determining schematic relationships of the plurality of HVAC devices of the energy plant, each HVAC device configured to operate according to a corresponding operating parameter, wherein the schematic relationships are determined based on the incidence matrix;

determining a reduced subset of the plurality of HVAC devices based on the schematic relationships;

predicting thermodynamic states of the reduced subset;
determining a set of operating parameters of the plurality of HVAC devices based on the thermodynamic states; and

operating the plurality of HVAC devices according to the set of operating parameters.

16. The method of claim 10, further comprising:

identifying, from the plurality of HVAC devices, a first HVAC device to be turned off;

determining a second HVAC device schematically dependent on the first HVAC device; and

excluding the first HVAC device and the second HVAC device from the reduced subset of the plurality of HVAC devices.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 16 of Pat_352 teaches all the limitations of claim 9 of the instant application. Since claim 16 of Pat_352 teaches HVAC devices operates together based via their connections, claim 16 inherently also teaches to transfer resources among the HVAC devices.  Although the claims at issue are not identical, claim 16 of Pat_352 teaches a more specific embodiment which anticipates claim 9 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Pat_352. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 14 is anticipated by patent claim 16.
	Table has been created below to compare claim of the instant application and claim of the Pat_352.
Instant application 
Pat_352
9. A method for controlling a plurality of interconnected devices in a system, the method comprising: 
	
detecting that a first device of the plurality of interconnected devices is unavailable; 	

identifying a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices;

in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device; and 
	




operating the reduced subset to transfer one or more resources among the reduced subset via the connections.  

14. The method of Claim 9, wherein conducting the graph theory analysis on the schematic relationships comprises: 
	
using a plurality of matrices to identify the second device of the plurality of interconnected devices schematically dependent upon the first device, wherein: 
		
each set of elements of a matrix of the plurality of matrices in a first direction is associated with a corresponding device of the plurality of interconnected devices; and 

each set of elements of the matrix of the plurality of matrices in a second direction is associated with a corresponding node
10. A method of operating an energy plant, the method comprising:


generating an incidence matrix indicating schematic relationships of a plurality of heat, ventilation, and air conditioning (HVAC) devices of the energy plant, each set of elements of the incidence matrix in a first direction associated with a corresponding HVAC device, each set of elements of the incidence matrix in a second direction associated with a corresponding node;

determining schematic relationships of the plurality of HVAC devices of the energy plant, each HVAC device configured to operate according to a corresponding operating parameter, wherein the schematic relationships are determined based on the incidence matrix;

determining a reduced subset of the plurality of HVAC devices based on the schematic relationships;

predicting thermodynamic states of the reduced subset;
determining a set of operating parameters of the plurality of HVAC devices based on the thermodynamic states; and

operating the plurality of HVAC devices according to the set of operating parameters.

16. The method of claim 10, further comprising:

identifying, from the plurality of HVAC devices, a first HVAC device to be turned off;

determining a second HVAC device schematically dependent on the first HVAC device; and

excluding the first HVAC device and the second HVAC device from the reduced subset of the plurality of HVAC devices.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 16 of Pat_352 teaches all the limitations of claim 14 of the instant application. Although the claims at issue are not identical, claim 16 of Pat_352 teaches a more specific embodiment which anticipates claim 14 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1:
Step 1: The claim  recites a controller, which is an apparatus and belongs to the statutory categories of invention.
Step 2A Prong One: The claim recites limitations “detect that a first device of the plurality of interconnected devices is unavailable; identify a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices;  in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device”. Applicant has not given any details about the activity of “detect”. In paragraph [0100] of the specification, Applicant teaches “In one approach, a column 820 of the incidence matrix having a value 'I' or '-1' but not having a pair of' I' and '-1' is detected”. The meaning of the recited word “detect” here is to find or to identify. In the broadest reasonable interpretation, the recited word “detect” in the claim is construed as “identify”. The limitations recited in the claim as above fall into the “mental process” group of abstract ideas, because the recited identifying, generating and conducting graph theory analysis are simple enough that they can be practically performed in the human mind. Even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. For example, a human being can use a piece of paper to draw the schematics as shown by Applicant in FIG.s 6A and 6B, and to identify the first device P1 is unavailable and identify the dangling device C1 which depends on P1 by analyzing the schematic, and then generate a reduced subset of devices excluding C1. 
Step 2A Prong Two: The claim also recites additional elements “controller” and “processing circuit”. The “controller” and “processing circuit” are recited at such a high level of generality that they represent no more than mere instructions to apply the judicial exception through a generic computer, therefore they do not render the judicial exception eligible. (see MPEP 2106.05(f) about Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d).
The claim also recites additional element “operate the reduced subset to transfer one or more resources among the reduced subset via the connections”. This additional element is a post-solution activity after the judicial exception is complete, and is merely a nominal or tangential addition to the claim. Interconnected devices in a system transfer resources among themselves during operation, is an insignificant extra-solution activity and does not integrate the judicial exception into a practical application.
Step 2B: As recited above, the recited additional elements “controller” and “processing circuit” represent no more that mere instructions to apply the judicial exception through a generic computer, therefore do not provide inventive concept.
As recited above, the recited additional element “operate the reduced subset to transfer one or more resources among the reduced subset via the connections” is an insignificant extra-solution activity. This additional element, when considered separately or in combination, is well-understood, routine and conventional activities in the field. Many prior arts teach to operate a plurality of interconnected devices in a system and transfer resources among the devices. For example, Wenzel (US 2015/0316946 A1) teaches, in FIG. 1 and [0040], to operate many interconnected HVAC devices to transfer water, natural gas or electricity among the devices; For example, Alexander (US 2015/0333669 A1) teaches, in FIG. 2 and [0045], to operate many interconnected HVAC devices to transfer water, natural gas or electricity among the devices; For more example, Romanowich (US 2016/0156299 A1) teaches, in FIG. 2 and [0051], to operate many interconnected HVAC devices to transfer water, natural gas or electricity among the devices. All these prior arts teach to operate a plurality of interconnected devices in a HVAC system and transfer resources among the devices. Therefore, the recited additional element, when considered separately or in combination, is well-understood, routine and conventional activities in the field, and does not add inventive concept to the claim. 
Therefore, claim 1 is directed to abstract idea without significantly more, and is not patent eligible.

Claim 2 depends on claim 1 and recites additional limitation “in response to detecting that the first device is unavailable, updating a first matrix of available devices to indicate that the first device is unavailable, wherein the first matrix comprises an availability of each device in the plurality of interconnected devices; and using the first matrix to update a second matrix. wherein the second matrix identifies a connection to a node for the first device”. This recited additional limitation also falls into the “mental process” group of abstract ideas because the recited activities of “updating” are simple enough that they can be practically performed in a human mind with help of using pen and paper. Therefore, claim 2 is not patent eligible.

Claim 3 depends on claim 2 and recites additional limitation “using the second matrix to determine that the second device is connected to the node and is located downstream of the first device; determining that there are no devices located upstream of the node and connected to the node; and in response to determining that there are no devices located upstream of the node and connected to the node, removing the second device from the plurality of interconnected devices to generate the reduced subset of the plurality of interconnected devices”. This recited additional limitation also falls into the “mental process” group of abstract ideas because the recited activities of “determining/removing/generating” are simple enough that they can be practically performed in a human mind with help of using pen and paper. Therefore, claim 3 is not patent eligible.

Claim 4 depends on claim 3 and recites additional limitation “updating the first matrix to identify that the second device is unavailable: and updating the second matrix using the first matrix to remove the second device from the plurality of interconnected devices”. This recited additional limitation also falls into the “mental process” group of abstract ideas because the recited activities of “updating” are simple enough that they can be practically performed in a human mind with help of using pen and paper. Therefore, claim 4 is not patent eligible.

Claim 5 depends on claim 1 and recites additional limitation “in response to removing the second device from the plurality of interconnected devices to generate the reduced subset, conduct the graph theory analysis repeatedly until there are no more devices of the plurality of interconnected devices that are schematically dependent on any device of the plurality of interconnected devices that is unavailable”. This recited additional limitation also falls into the “mental process” group of abstract ideas because the recited activities of “conducting the graph theory analysis repeatedly” are simple enough that they can be practically performed in a human mind with help of using pen and paper. Therefore, claim 5 is not patent eligible.

Claim 6 depends on claim 1 and recites additional limitation “using a plurality of matrices to identify the second device of the plurality of interconnected devices schematically dependent upon the first device, wherein each set of elements of a matrix of the plurality of matrices in a first direction is associated with a corresponding device of the plurality of interconnected devices, and each set of elements of the matrix of the plurality of matrices in a second direction is associated with a corresponding node”. This recited additional limitation also falls into the “mental process” group of abstract ideas because the recited activities of “identifying” are simple enough that they can be practically performed in a human mind with help of using pen and paper. Therefore, claim 6 is not patent eligible.

Claim 7 depends on claim 1 and recites additional element “operating the reduced subset to transfer at least one of a first fluid, wherein the system is a chiller system, and the first device is at least one of a pump, valve, storage unit, or a chiller; a second fluid, wherein the system is an air flow system, and the first device is at least one of a variable air volume (VAV) box, a damper, an actuator, or a fan; and a flow of electricity, wherein the system is an electrical system, and the first device is at least one of a motor, a generator, or an electric HVAC device”. The recited additional element merely links the judicial exception to a particular field of use. Linking the judicial exception to a HVAC system comprising pump, valve, motor and generator etc., does not amount to significantly more than the exception itself and can not integrate the judicial exception into a practical application. The recited additional element does not provide an inventive concept to the claim. Therefore, claim 7 is not patent eligible.

Claim 8 depends on claim 7 and recites additional element “using a combination of devices from a plurality of different subsystems, the plurality of different subsystems comprising the chiller system, the air flow system, and the electrical system”. The recited additional element merely links the judicial exception to a particular field of use. Linking the judicial exception to a HVAC system comprising the chiller system, the airflow system and the electrical system, does not amount to significantly more than the exception itself and can not integrate the judicial exception into a practical application. The recited additional element does not provide an inventive concept to the claim. Therefore, claim 8 is not patent eligible.

Regarding claim 9:
Step 1: The claim recites a method, which belongs to the statutory categories of invention.
Step 2A and Step 2B: For the similar reason recited in the 101 rejection for claim 1, claim 9 is not patent legible.

Similarly, claims 10, 11, 12, 13, 14, 15 and 16 are not patent legible, for the same reasons recited in the 101 rejection of claims 2, 3, 4, 5, 6, 7 and 8, respectively. 

 Regarding claim 17:
Step 1: The claim recites a control system comprising a controller comprising a processing circuit, which is an apparatus and belongs to the statutory categories of invention.
Step 2A and Step 2B: For the similar reason recited in the 101 rejection for claim 5, claim 17 is not patent legible.

Similarly, claims 18, 19 and 20 are not patent legible, for the same reasons recited in the 101 rejection of claims 2, 3 and 4, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 9, 13, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 2015/0316946 A1, hereinafter as “Wenzel”) in view of Ginetti (US 9,798,840 B1, hereinafter as “Ginetti”). 
Regarding claim 1, Wenzel teaches:
	A controller (central plant controller 102 in FIG. 2) for a plurality of interconnected devices in a system (the central plant 10, i.e., the system, comprise a plurality of interconnected devices/subplants 12-22, as shown in FIG. 1 and recited in [0040]), the controller comprising a processing circuit configured to: 
	operate the system to transfer one or more resources among the plurality of interconnected devices via the connections (FIG. 1 and [0040]: the resources (e.g., water, natural gas, electricity) are transferred among the connected devices/subplants via the connections during the operation to serve the building needs). 
	 Wenzel does not teach to check the connections between the devices and exclude the unconnected/open/dangling devices. Specifically, Wenzel teaches all the limitations of claim except to detect that a first device of the plurality of interconnected devices is unavailable; identify a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices; in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device; and then only operate the reduce subset.
	However,  Ginetti teaches in an analogous art: 
	detect that a first device of the plurality of interconnected devices is unavailable (Applicant has not given any details about the activity of “detect”. In paragraph [0100] of the specification, Applicant teaches “In one approach, a column 820 of the incidence matrix having a value 'I' or '-1' but not having a pair of' I' and '-1' is detected”. The meaning of the recited word “detect” here is to find or to identify. In the broadest reasonable interpretation, the recited word “detect” in the claim is construed as “identify”. Ginetti teaches in [Col 17 Lines 30-34]: “The simulation frontend 250C may also perform optimizations, compaction, and/or removal of  dangling devices, instances, or cells in some embodiments”. This inherently teaches to detect a dangling device/(second device). The dangling device dangles because a device/(first device), to which the dangling device should connect to, is missing/unavailable. Therefore, Ginetti eventually teaches to detect that a first device of the a plurality of interconnected devices is unavailable); 
	identify a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices (Applicant does not give a definition for the term “graph theory analysis”. In a broadest reasonable interpretation, the term can be construed as an analysis for connections among interconnected devices based on a corresponding schematic. As recited above, Ginetti inherently teaches to detect/identify a dangling device/(second device), which is schematically dependent upon the first device missing/unavailable, and wherein all the devices are captured in a schematic indicating connections among the devices); 
	in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device (as recited above, Ginetti teaches to remove the dangling device/(second device) before the simulation. Ginetti inherently teaches to generate a reduced subset of interconnected devices without the dangling device/(second device)); and 
	Ginetti teaches to remove unconnected device before running simulation. Ginetti’s teaching can be incorporated into Wenzel to help analyze and simulate the interconnected devices in the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wenzel based on the teaching of Ginetti, to make the controller to further detect that a first device of the plurality of interconnected devices is unavailable; identify a second device of the plurality of interconnected devices schematically dependent upon the first device by conducting a graph theory analysis on schematic relationships indicating connections among the plurality of interconnected devices; in response to identifying the second device schematically dependent upon the first device, generate a reduced subset of the plurality of interconnected devices that excludes the second device; and then only operate the reduce subset. One of ordinary skill in the art would have been motivated to do this modification since removing the unconnected/dangling device can optimize the simulation and is an operation needed, as Ginetti teaches in [Col. 16 Lines 42-44]: “The simulation frontend 250C may also commit the modifications, properties, data, and/or annotations needed for the simulation database to the design data database (e.g., the layout database)”, and teaches in [Col 17 Lines 30-34]: “The simulation frontend 250C may also perform optimizations, compaction, and/or removal of dangling devices, instances, or cells in some embodiments”.

	Regarding claim 5, Wenzel-Ginetti teach all the limitations of claim 1.
	Ginetti further teaches to remove all the dangling devices ([Col 17 Lines 30-34]: “The simulation frontend 250 C may also perform optimizations, compaction, and/or removal of dangling devices, instances, or cells in some embodiments”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wenzel based on the teaching of Ginetti, to make the controller wherein the controller is further configured to, in response to removing the second device from the plurality of interconnected devices to generate the reduced subset, conduct the graph theory analysis repeatedly until there are no more devices of the plurality of interconnected devices that are schematically dependent on any device of the plurality of interconnected devices that is unavailable. One of ordinary skill in the art would have been motivated to do this modification since removing the unconnected/dangling devices can optimize the simulation and is an operation needed, as Ginetti teaches in [Col. 16 Lines 42-44]: “The simulation frontend 250C may also commit the modifications, properties, data, and/or annotations needed for the simulation database to the design data database (e.g., the layout database)”, and teaches in [Col 17 Lines 30-34]: “The simulation frontend 250C may also perform optimizations, compaction, and/or removal of dangling devices, instances, or cells in some embodiments”.

	Regarding claim 7, Wenzel-Ginetti teach all the limitations of claim 1.
	Wenzel further teaches:
	operating the reduced subset to transfer the one or more resources among the reduced subset via the connections comprises operating the reduced subset to transfer at least one of: 
	a first fluid, wherein the system is a chiller system, and the first device is at least one of a pump, valve, storage unit, or a chiller (Applicant submits in paragraph [0158] of the specification of the application that “Conjunctive language such as the phrase "at least one of X, Y, and Z," unless specifically stated otherwise, is understood to convey that an element may be either X, Y, Z; X and Y; X and Z; Y and Z; or X, Y, and Z (i.e., any combination of X, Y, and Z)”. Therefore, the broadest reasonable interpretation of the limitation in claim 7 is to operate the reduced subset to transfer a first fluid. As shown in FIG. 1 and [0044], Wenzel teaches to operate the reduce subset to transfer cold water/(a first fluid) in a chiller system 16, and the first device is a pump 44); 
	a second fluid, wherein the system is an air flow system, and the first device is at least one of a variable air volume (VAV) box, a damper, an actuator, or a fan; and 
a flow of electricity, wherein the system is an electrical system, and the first device is at least one of a motor, a generator, or an electric HVAC device.  

	Regarding claim 8, Wenzel-Ginetti teach all the limitations of claim 7.
	Wenzel further teaches:
	the processing circuit is further configured to generate the schematic relationships indicating the connections among the plurality of interconnected devices using a combination of devices from a plurality of different subsystems, the plurality of different subsystems comprising the chiller system, the air flow system, and the electrical system (Wenzel teaches the chiller system 16 in FIG. 1. Wenzel also teaches an air flow system in [0041] which uses cold water generated by the chiller system. The pump 44 in the chiller system and the fan in the air flow system need to use electricity supplied from an electrical system. Therefore Wenzel teaches different devices in the chiller system, the air flow system and the electrical system are connected together, so the schematic relationships indicate the connections among these different devices).  

Claim 9 recites a method comprising operation steps conducted by the controller in claim 1 with patentably the same limitations. Therefore, claim 9 is rejected for the same reason recited in the rejection of claim 1.

Claims 13, 15 and 16 recite a method comprising operation steps conducted by the controller in claims 5, 7 and 8, respectively, with patentably the same limitations. Therefore, claims 13, 15 and 16 are rejected for the same reason recited in the rejection of claims 5, 7 and 8, respectively.

Claim 17 recites a control system similar to the controller in claim 5 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Ginetti, and in further view of KARIMI (US 2015/0311919 A1, hereinafter as “KARIMI”). 
	Regarding claim 6, Wenzel-Ginetti teach all the limitations of claim 1, but don’t teach using a plurality of matrices to identify the second device of the plurality of interconnected devices schematically dependent upon the first device, wherein each set of elements of a matrix of the plurality of matrices in a first direction is associated with a corresponding device of the plurality of interconnected devices, and each set of elements of the matrix of the plurality of matrices in a second direction is associated with a corresponding node.  
	However, KARIMI teaches in an analogous art: 
	using a plurality of matrices to identify the second node of the plurality of interconnected devices schematically dependent upon the first node (FIG. 5 and [0053]: the corresponding element of matrix is “1” when there is connection between a “variable Node Element” and a “Check Node Element”, therefore the matrix H can be used to identify the connection/dependence between a “variable Node Element” and a “Check Node Element”), wherein: 
		each set of elements of a matrix of the plurality of matrices in a first direction is associated with a corresponding node of the plurality of interconnected nodes (FIG. 5 and [0053]: each element of the matrix H in horizontal direction is associated with a “Variable Node Element”), and 
		each set of elements of the matrix of the plurality of matrices in a second direction is associated with a corresponding node (FIG. 5 and [0053]: each element of the matrix H in vertical direction is associated with a “Check Node Element”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wenzel-Ginetti based on the teaching of KARIMI, to make the controller wherein conducting the graph theory analysis on the schematic relationships comprises using a plurality of matrices to identify the second device of the plurality of interconnected devices schematically dependent upon the first device, wherein each set of elements of a matrix of the plurality of matrices in a first direction is associated with a corresponding device of the plurality of interconnected devices, and each set of elements of the matrix of the plurality of matrices in a second direction is associated with a corresponding node. One of ordinary skill in the art would have been motivated to do this modification since it enables to represent the interconnections using the values of the elements of the matrix, as KARIMI teaches in [0053] (“There is a connection between a check node i and a variable node j if the (i, j) entry included in the parity check matrix is 1 (i.e., H(i,j)=1).

Claim 14 recites a method comprising operation steps conducted by the controller in claim 6 with patentably the same limitations. Therefore, claim 14 is rejected for the same reason recited in the rejection of claim 6.

Allowable Subject Matter
Claims 2, 10 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the rejections and/or objections set forth in this Office action. Claims 3, 4, 11, 12, 19 and 20 depend on claims 1, 10 and 18 respectively, and would be allowable if claims 1, 10 and 18 are allowed and after they have been amended to overcome the rejections and/or objections set forth in this Office action.

Reason For Allowance
Claims 2, 10 and 18 recite limitations “in response to detecting that the first device is unavailable, updating a first matrix of available devices to indicate that the first device is unavailable, wherein the first matrix comprises an availability of each device in the plurality of interconnected devices; and using the first matrix to update a second matrix. wherein the second matrix identifies a connection to a node for the first device”. No prior arts have been found to, individually or in combination, teach or suggest these limitations in the context of other limitations in the claims. Therefore, claims 2, 10 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the rejections and/or objections set forth in this Office action. Claims 3, 4, 11, 12, 19 and 20 depend on claims 1, 10 and 18 respectively, and would be allowable if claims 1, 10 and 18 are allowed and after they have been amended to overcome the rejections and/or objections set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Parks (US 8,875,080 B1): teaches in [Col. 4 Lines 60-65] to remove the switch being turned off from a schematic, to free up resources;
Smith (US 2009/0241081 A1): teaches, in [0023],a “pruning algorithm” to remove non-essential components;
Gryba (US 2006/0036422 A1): teaches, in [0034], to remove the unnecessary components for a simulation, to speed up the simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115